Citation Nr: 1701005	
Decision Date: 01/12/17    Archive Date: 01/27/17

DOCKET NO.  12-21 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUES

1.  Entitlement to a compensable evaluation for bilateral hearing loss.

2.  Entitlement to service connection for varicose veins of the bilateral lower extremities.

3.  Entitlement to service connection for left lower extremity blood clots.

4.  Entitlement to service connection for a headache disability.

5.  Entitlement to service connection for horizontal vertigo, to include as secondary to a service-connected disability.

6.  Entitlement to service connection for insomnia.

7.  Entitlement to service connection for a low back disability.

8.  Entitlement to service connection for an acquired psychiatric disability.

9.  Entitlement to service connection for sleep apnea.

10.  Entitlement to service connection for nystagmus.


REPRESENTATION

Appellant represented by:	Robert M. Kampfer, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty from February 1979 to February 1983. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from August 2011, August 2012, May 2015, and May 2016 rating decisions by the Department of Veterans Affairs (VA) Regional Office in Fort Harrison, Montana (RO).  The Veteran testified at a hearing before the undersigned Veterans Law Judge sitting at the Winston-Salem RO in June 2015 with regard to the issues of entitlement to service connection for varicose veins of the bilateral lower extremities, entitlement to service connection for left lower extremity blood clots, and entitlement to a compensable evaluation for bilateral hearing loss.  A transcript of that hearing is associated with the claims file.

In September 2015, the Board issued a decision which, in pertinent part, denied entitlement to service connection for varicose veins of the bilateral lower extremities and entitlement to service connection for left lower extremity blood clots.  The Veteran appealed the Board's denial of these claims to the U.S. Court of Appeals for Veterans Claims (Court).  In a June 2016 Order, the Court granted a Joint Motion for Partial Remand (JMPR), vacating the September 2015 Board decision with regard to these two issues and remanding the claims to the Board for additional consideration in accordance with the JMPR.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

I.  Bilateral Hearing Loss

In accordance with the Board's September 2015 Remand, the Veteran underwent a VA audiological examination in May 2016 to assess the severity of his bilateral hearing loss.  In July 2016, the Veteran submitted additional argument which alleges that the May 2016 VA examination was inadequate.  Significantly, the Veteran suggested that the speech recognition testing conducted by the May 2016 examiner was not performed with a VA-approved recording of the Maryland CNC Test, and noted that certain words had to be repeated several times to coax a positive response.  Per the "Handbook of Standard Procedures and Best Practices for Audiology C&P Examinations," standard procedures mandate that a recorded version of the Maryland CNC word list be used to evaluate speech recognition ability for each ear, and that live voice presentation of speech stimuli is not allowed.

It is unclear from the May 2016 examination report whether the examiner used a VA-approved recording of the Maryland CNC test to evaluate the Veteran's speech recognition ability, as required.  Accordingly, and with deference to the Veteran's argument, the RO should contact the examiner who conducted the May 2016 examination to determine whether a recorded word list was used in conducting the Maryland CNC test.  If the examiner states that a recorded list was not used, or if the RO is unable to contact the examiner who conducted the May 2016 examination, the Veteran should be provided with a new VA examination to assess the severity of his bilateral hearing loss which complies with the Handbook of Standard Procedures.

II.  Varicose Veins and Left Lower Extremity Blood Clots

After thorough review of the evidence of record, and with consideration of the JMPR, the Board finds that a new VA examination and opinion are necessary to determine the etiology of the Veteran's varicose veins and left lower extremity blood clots.  Although the Veteran was afforded a VA examination with regard to these issues in October 2013, the opinion provided is inadequate, as the examiner did not discuss the competent lay reports of observable symptomatology experienced during service.  In that regard, the Veteran testified that he experienced symptoms of feet and leg heaviness, fatigue, and aching after long flights.  He reported that his feet and ankles were often swollen after those flights and that he experienced persistent itching of his skin over the affected areas.  Additionally, the Veteran submitted a lay statement from D.R., who reported that, in January 1982, the Veteran informed him that he had pain in his legs from varicose veins, and that in the summer of 1983, shortly after the Veteran's discharge from service, he observed very pronounced varicose veins on the Veteran's legs.  

The Board observes that "[l]ay testimony is competent . . . to establish the presence of observable symptomatology . . . ."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (quoting Layno v. Brown, 6 Vet. App. 465, 469 (1994)).  In Barr v. Nicholson, the Court held that the presence of varicose veins is not a determination which is "medical in nature" and is capable of lay observation for the purpose of establishing service connection.  21 Vet. App. at 309.  Here, the October 2013 VA examiner's failure to consider the lay evidence of varicose veins, feet and leg heaviness, fatigue, aching after long flights, feet and leg swelling, and itching of the skin during service, as well as the lay evidence of varicose veins shortly after service discharge renders that opinion inadequate.  See Barr, 21 Vet.App.310-11 (2007); Dalton v. Nicholson, 21 Vet. App. 23, 39 (2007) (finding a medical examination inadequate where the examiner "impermissibly ignored the appellant's lay assertions that he sustained a back injury during service").  Accordingly, a new VA examination is necessary.

III.  Headaches, Low Back Disability, Sleep Apnea, Psychiatric Disability, Insomnia, Vertigo

In his June 2016 substantive appeal, the Veteran requested a DRO or a BVA travel board hearing with regard to the issues of entitlement to service connection for headaches, a low back disability, sleep apnea, a psychiatric disability, insomnia, and vertigo.  Thereafter, he submitted another VA Form 9, which reflects his request for a videoconference hearing before the Board.  As the Veteran has not yet had an opportunity to present testimony regarding these issues before the Board, the RO should schedule him for a videoconference hearing before the Board, since his most recent request reflects this preference.

IV.  Nystagmus

The claim for entitlement to service connection nystagmus is remanded to the RO for the issuance of a statement of the case.  When a notice of disagreement has been filed, the RO must issue a statement of the case.  Manlicon v. West, 12 Vet. App. 238, 240-41 (1999); see also Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995) (noting that the filing of a notice of disagreement initiates the appeal process and requires VA to issue a statement of the case).  In a May 2016 rating decision, the RO denied the Veteran's claim for entitlement to service connection for nystagmus.  In June 2016, the Veteran filed a notice of disagreement.  As the RO has not yet issued a statement of the case with regard to this issue, remand is necessary.

Accordingly, the case is REMANDED for the following action:

1.  Contact the examiner who performed the May 2016 audiological examination and request that the examiner state whether a VA-approved recording of the Maryland CNC Test was used to conduct the speech recognition testing reported in the May 2016 examination report.  If the examiner states that a recorded word list was not used, or if the examiner is no longer available, then provide the Veteran with a new VA examination to assess the severity of his service-connected bilateral hearing loss.  The claims folder and a copy of this Remand must be made available to and reviewed by the examiner.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The findings of puretone decibel loss at 500, 1000, 2000, 3000, and 4000 Hertz, must be numerically reported, and speech recognition percentage results derived using a recorded version of the Maryland CNC word list.  The examiner must also specifically address the effect of the Veteran's hearing loss on his occupational functioning and daily activities, and inquire as to the situations in which his hearing loss causes the greatest difficulty.  The examiner must provide a complete rationale for all opinions stated.

2.  Provide the Veteran with the appropriate VA examination to determine the etiology of his varicose veins and left lower extremity blood clots.  After a thorough review of all evidence in the claims file, to include the Veteran's service treatment records, the post-service treatment records, the Veteran's lay statements and testimony, and the lay statement provided by D.R., the examiner should state whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's (a) varicose veins of the bilateral lower extremities, or (b) left lower extremity blood clots were incurred in or are otherwise related to his active duty service.  The examiner should specifically opine as to the likelihood that the symptoms reported by the Veteran during service were early manifestations of his later diagnosed varicose veins or blood clots.

A complete rationale must be provided for all opinions proffered.  In rendering the requested opinions and rationale, the examiner must reconcile his/her opinion with the Veteran's testimony and the lay statements of record regarding in-service and post-service symptomatology.  The examiner is advised that the Veteran and D.R. are competent to report observable symptomatology, including varicose veins, and that the Veteran's lay statements and testimony and the lay statement provided by D.R. should be presumed to be credible for the purposes of this examination only.

3.  The RO must notify the Veteran that it is his responsibility to report for the examinations and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2016).

4.  Issue a statement of the case and notification of the Veteran's appellate rights for the issue of entitlement to service connection for nystagmus.  38 C.F.R. § 19.26 (2016). The Veteran and his representative are reminded that, to vest the Board with jurisdiction over this issue, a timely substantive appeal must be filed.  If the Veteran perfects an appeal, the same should be returned to the Board for appellate review.

5.  After completing all appropriate development, the RO must readjudicate the issues on appeal.  If any of the benefits sought on appeal remain denied, the Veteran and his representative must be furnished a supplemental statement of the case and be given the opportunity to respond thereto.  

6.  With respect to the issues of entitlement to service connection for headaches, vertigo, a low back disability, a psychiatric disability, sleep apnea, and vertigo, and schedule him for a videoconference hearing before the Board.  The Veteran and his representative should be notified of the date and time of the hearing and a copy of such notice should be placed in the record.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


